                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

TIMOTHY J. CUNNINGHAM, SR.,                       )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )           Case No. 3:17-cv-126-RJD
                                                  )
MARCUS JENKINS, et al.,                           )
                                                  )
       Defendants.                                )

                                             ORDER

DALY, Magistrate Judge:

        Plaintiff Timothy J. Cunningham, Sr., a wheelchair-bound inmate in the custody of the

Illinois Department of Corrections (“IDOC”), sets forth claims pursuant to 42 U.S.C. § 1983, the

Americans with Disabilities Act, and the Rehabilitation Act. Plaintiff’s claims arise from his

incarceration at Pinckneyville Correctional Center and Lawrence Correctional Center. Plaintiff

is proceeding to trial on the following claims:

       Count 8:        Rehabilitation Act claim against the Illinois Department of Corrections for
                       denial of access to telephone privileges on a comparable basis to non-
                       disabled inmates while Plaintiff was incarcerated at Pinckneyville
                       Correctional Center and Lawrence Correctional Center.

       Count 10:       Eighth Amendment claim against Defendant Jenkins for failing to
                       accommodate Plaintiff’s disability pursuant to the ADA when he
                       transported him on February 10, 2015 and March 28, 2015, causing Plaintiff
                       to wet himself and suffer humiliation.

       Before the Court are the motions in limine filed by Plaintiff and Defendants (Docs. 126-

131). The Court has reviewed the motions and the responses thereto, and heard argument during

the June 28, 2021 Final Pretrial Conference, and sets forth its rulings as follows:



                                           Page 1 of 10
Plaintiff’s Motion in Limine #1 (Doc. 126)

       Plaintiff seeks to prohibit discussion of the details of the crimes for which he is currently

incarcerated, including the duration of his sentence. Plaintiff asserts such evidence is neither

relevant nor admissible under Federal Rule of Evidence 609, and unfairly prejudicial under Rule

403. Defendants oppose Plaintiff’s motion, asserting they intend to offer evidence of Plaintiff’s

prior convictions in relation to the conditions of Plaintiff’s transport.       More specifically,

Defendants explain that an offender’s security risk and behavior is assessed when preparing for

transport, and, in relation to this assessment, the offender’s criminal convictions and behavior are

reviewed. Defendants remark that they intend to use as evidence the Security Summary for

Escorts for Plaintiff’s movement on February 11 and March 27, 2015, which shows Plaintiff’s

criminal convictions and behavior at the prison. Defendants assert this information is important

in determining what, if any, restraints were necessary during transport.         Defendants argue

Plaintiff’s Security Summary demonstrates he has a propensity for violence and, as such,

establishes that box cuffs were necessary.      Defendants also argue that the probative value

concerning Plaintiff’s criminal convictions substantially outweighs its prejudicial effect.

       Federal Rule of Evidence 609(a)(1)(A) provides that evidence of a criminal conviction

(punishable by death or by imprisonment of more than one year) may be admitted for the purposes

of attacking a witness’s character for truthfulness. This provision is subject to Federal Rule of

Evidence 403, which states that “[t]he court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”

       The Court agrees with Plaintiff that generally the probative value of his criminal
                                      Page 2 of 10
convictions concerning his incarceration in the Illinois Department of Corrections is substantially

outweighed by the danger of unfair prejudice. However, in this instance, Defendants intend to

offer into evidence a Security Summary for Escorts that sets forth the convictions for which

Plaintiff is currently incarcerated. Defendants assert the Security Summary is relevant to establish

why Plaintiff was placed in black box restraints while being transported.

       Plaintiff’s motion in limine is GRANTED IN PART AND DENIED IN PART.

Generally, Defendants may introduce evidence that Plaintiff has been convicted of felonies and

is/has been incarcerated with the Illinois Department of Corrections for an extended period of time,

without introducing evidence identifying the specific crimes for which Plaintiff was incarcerated.

However, insofar as Plaintiff introduces evidence or puts the appropriateness of his black box

restraints at issue, his motion is DENIED and Defendants will be allowed to introduce evidence

of his criminal convictions to the extent they were relevant to the use of particular restraints for

transport.

Plaintiff’s Motion in Limine #2 (Doc. 127)

       Plaintiff seeks to bar testimony or evidence of his prison disciplinary record. Plaintiff

asserts his disciplinary history is generally not admissible because the probative value of the same

is outweighed by the risk of prejudice.

       Defendants assert they do not intend to introduce Plaintiff’s disciplinary history unless

Plaintiff opens the door to such evidence.

       Plaintiff’s motion is GRANTED IN PART AND DENIED IN PART. Defendants shall

be barred from introducing Plaintiff’s disciplinary record unless it is for impeachment purposes or

Plaintiff otherwise opens the door to the same. Insofar as Plaintiff’s disciplinary record is

mentioned or included in the Security Summary, if Plaintiff introduces evidence or puts the
                                       Page 3 of 10
appropriateness of his black box restraints at issue, his motion is DENIED and Defendants will be

allowed to introduce evidence of his disciplinary history to the extent it was relevant to the use of

particular restraints for transport.

Plaintiff’s Motion in Limine #3 (Doc. 128)

        Plaintiff asks that he be permitted to appear at trial unshackled, or as minimally restrained

as necessary, and in street clothing.

        Defendants indicate they do not object to Plaintiff being minimally restrained while the

jury is present; however, Defendants defer to courtroom security and IDOC transporting officers.

Defendants also do not object to Plaintiff appearing in street clothing, and note that Plaintiff will

be provided court attire from his institution, which generally includes a plain button-down shirt

and pants.

        Plaintiff’s Motion is GRANTED IN PART. Plaintiff shall be permitted to wear civilian

clothing during the course of the trial, provided said clothing is approved by IDOC. Security

permitting, Plaintiff will not be handcuffed during the course of the trial and any leg shackles will

be obstructed from the view of the jury (the Court acknowledges that adjustments may need to be

made based on Plaintiff’s use of a wheelchair).

Plaintiff’s Motion in Limine #4

        Similar to Plaintiff’s Motion in Limine #1, Plaintiff seeks to bar testimony or evidence of

Plaintiff’s criminal history. Plaintiff asserts Defendants should not be permitted to introduce any

evidence of his criminal history prior to the convictions for which he is currently incarcerated due

to the prejudicial effect of the same.

        Defendants oppose Plaintiff’s motion, asserting they intend to offer evidence of Plaintiff’s

prior convictions in relation to the conditions of Plaintiff’s transport.        More specifically,
                                       Page 4 of 10
Defendants explain that an offender’s security risk and behavior is assessed when preparing for

transport, and, in relation to this assessment, the offender’s criminal convictions and behavior are

reviewed. Defendants remark that they intend to use as evidence the Security Summary for

Escorts for Plaintiff’s movement on February 11 and March 27, 2015, which shows Plaintiff’s

criminal convictions and behavior at the prison. Defendants assert this information is important

in determining what, if any, restraints were necessary during transport.           Defendants argue

Plaintiff’s Security Summary demonstrates he has a propensity for violence and, as such,

establishes that box cuffs were necessary.       Defendants also argue that the probative value

concerning Plaintiff’s criminal convictions substantially outweighs its prejudicial effect.

       Federal Rule of Evidence 609(a)(1)(A) provides that evidence of a criminal conviction

(punishable by death or by imprisonment of more than one year) may be admitted for the purposes

of attacking a witness’s character for truthfulness. This provision is subject to Federal Rule of

Evidence 403, which states that “[t]he court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”

       The Court agrees with Plaintiff that the probative value of his past criminal convictions is

substantially outweighed by the danger of unfair prejudice.          Plaintiff’s motion in limine is

therefore GRANTED. The Court reiterates, however, that pursuant to its ruling on Plaintiff’s

Motion in Limine #1, insofar as Plaintiff introduces evidence or puts the appropriateness of his

black box restraints at issue, Defendants will be allowed to introduce evidence of his criminal

convictions to the extent they were relevant to the use of particular restraints for transport.

Plaintiff’s Omnibus Motion in Limine (Doc. 130)
                                      Page 5 of 10
       1. Plaintiff seeks to exclude any reference or mention of Plaintiff’s reputation with regard

to character, arguing such references are not relevant. Defendants agree that character evidence

is inadmissible. Plaintiff’s Motion is GRANTED.

       2. Plaintiff seeks to exclude evidence concerning any settlement discussions, negotiations

or offers between any of the parties or their representatives, arguing such information is irrelevant

and prejudicial.   Defendants agree that evidence of settlement negotiations is inadmissible.

Plaintiff’s Motion is GRANTED.

       3. Plaintiff seeks to exclude any reference to Plaintiff as a “prisoner” or “inmate,” and

asserts that all parties should refer to Plaintiff by name or as “Plaintiff.” Defendants object,

arguing it is unavoidable to refer to Plaintiff as an inmate or a prisoner. Defendants assert that

Plaintiff’s circumstances as a prisoner or inmate is the basis for his complaint, and that witnesses

and defendants are accustomed to referring to people as inmate or offender and use those terms as

descriptions for individuals at the prison, not as a derogatory term.         Plaintiff’s Motion is

DENIED.

       4. Plaintiff seeks to bar any attempt by Defendants to call any witnesses at trial other than

those that have been specifically identified. Defendants do not object to limiting their witnesses

to their witness list and Rule 26(a)(3) disclosures. Plaintiff’s Motion is GRANTED.

       5. Plaintiff seeks to bar any reference or mention that any motion in limine has been

requested or denied or granted in whole or in part. Defendants do not object to a prohibition on

referencing motions in limine, unless necessary to make a record.             Plaintiff’s Motion is

GRANTED. No mention shall be made of any motion in limine except where necessary to make

a record.

Defendants’ Motions in Limine (Doc. 131)
                                     Page 6 of 10
       1. Defendants seek to bar Plaintiff and his witnesses from testifying at trial regarding the

causation of any medical or mental health condition. Defendants assert expert testimony is

necessary to explain the complex nature of any relationship between Plaintiff’s injuries, the extent

of the injuries, and any causation of long-term medical or mental health conditions. Because

Plaintiff lacks medical training, Defendants argue he is not equipped to render conclusions or

opinions about the cause of any medical conditions.

       Defendants agree that Plaintiff can testify to his own experiences as a layperson, but should

not be able to testify regarding any long-term effects the alleged action or inaction of Defendants

caused him.

       Plaintiff stipulates that he is not qualified to offer expert medical testimony. However,

Plaintiff asserts Federal Rule of Evidence 701 authorizes him to offer lay opinion testimony

regarding matters: (1) based on his understanding; (2) helpful to understanding his testimony or

understanding facts in issue; and (3) not based on scientific, technical, or other specialized

knowledge. Plaintiff asserts this includes lay testimony about medical issues that do not require

expert understanding, including testimony regarding his own injuries, sensations, physical pain

and suffering, mental or emotional pain and suffering, and humiliation.

       Defendants’ Motion is GRANTED IN PART AND DENIED IN PART. Plaintiff may

testify as to his own personal experience and observations related to his medical issues, but shall

be prohibited from testifying as to the causation of any specific medical diagnosis. See Gil v.

Reed, 381 F.3d 649, 659 (7th Cir. 2004) (“no expert testimony is needed when the symptoms

exhibited by the plaintiff are not beyond a layperson's grasp”).

       2. Defendants seek to bar Plaintiff from offering the inadmissible hearsay statements of

any medical or mental health professionals. Defendants argue any statements made by medical
                                        Page 7 of 10
professionals to Plaintiff are inadmissible hearsay and cannot be used as evidence. Plaintiff

responds that his medical records and the statements therein should be allowed into evidence under

certain exceptions to the rule against hearsay, including Then-Existing Mental, Emotional, or

Physical Condition, Statement Made for Medical Diagnosis or Treatment, and Records of a

Regularly Conducted Activity. Defendants’ Motion is GRANTED. Statements of medical or

mental health professionals will only be admitted so long as they are not hearsay.

       3. Defendants seek to bar Plaintiff from offering testimony or otherwise suggesting that

the State of Illinois will indemnify Defendants. Plaintiff does not object except to the extent it

may be appropriate evidence offered for impeachment. Defendants’ Motion is GRANTED.

       4. Defendants seek to prohibit Plaintiff from offering evidence or testimony of other

lawsuits involving Defendants, arguing that such evidence is not relevant, creates a danger of

unfair prejudice, may mislead the jury, and confuse the issues. Plaintiff states that he generally

agrees that unless there has been a judgment entered against one or more Defendants showing they

were found liable for engaging in essentially the same conduct, evidence of other lawsuits is not

admissible, except to the extent it is properly offered for impeachment.

       Defendants’ Motion is GRANTED. Plaintiff shall be barred from introducing evidence

of other lawsuits involving Defendants unless it is for impeachment purposes.

       5. Defendants seek to prohibit Plaintiff from offering evidence or testimony of any

misconduct, reprimand, or grievance issued against them, arguing that such evidence is not

relevant, creates a danger of unfair prejudice, may mislead the jury, and confuse the issues.

       Plaintiff asserts that to the extent Defendants seek to exclude evidence of grievances related

to Defendant Jenkins’ transport of Plaintiff on February 10, 2015 and March 27, 2015 in Count

10, or the allegations alleged against IDOC in Count 8, it should be denied. Plaintiff posits that
                                          Page 8 of 10
grievances related to the claims in this lawsuit are highly relevant under Rules 401 and 402.

Plaintiff also argues that because these grievances relate directly to, and are a part of the allegations

in this case, they cannot be excluded as prior bad acts under Rule 404(b). At the Final Pretrial

Conference, Plaintiff clarified that he only seeks to offer grievances into evidence if Defendants

seek to introduce responses to the grievances into evidence. Defendants indicated that if they ask

the Court to admit any grievances responses they would admit the entire grievance for context.

        Defendants’ Motion is GRANTED.              The Court generally finds that grievances are

inadmissible hearsay. However, such records may be admissible if they are relevant and are not

being offered for the truth of the matter asserted.

        6. Defendants seek to prohibit Plaintiff from offering evidence or testimony referencing

any “Golden Rule” appeal. Plaintiff indicates he does not intend to make any improper “Golden

Rule” appeal. Defendants’ Motion is GRANTED.

        7. Defendants seek to prohibit Plaintiff from offering his own grievances as evidence

because Plaintiff would be offering the grievances for their truth and, as such, the grievances are

inadmissible hearsay. Plaintiff argues he should be permitted to rely upon his own grievances

while testifying to demonstrate notice to Defendants, to establish a timeline, to show the effect on

the listener and/or Defendants’ responses, and for additional purposes other than the truth of the

matter asserted.    Defendants’ Motion is GRANTED.               As set forth above in response to

Defendants’ Motion in Limine #5, the Court generally finds that grievances are inadmissible

hearsay; however, such records may be admissible if they are relevant and are not being offered

for the truth of the matter asserted.

IT IS SO ORDERED.

DATED: June 30, 2021
                                             Page 9 of 10
         s/ Reona J. Daly
         Hon. Reona J. Daly
         United States Magistrate Judge




Page 10 of 10
